  Case 1:21-cv-08298-NLH Document 7 Filed 09/21/21 Page 1 of 2 PageID: 38



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


                                         1:21-cv-8298 (NLH)
   TERRELL FORTH,
                                         MEMORANDUM OPINION & ORDER
                  Petitioner,

        v.

   UNITED STATES OF AMERICA,

                  Respondent.


APPEARANCES:

Terrell Forth
01279267
Atlantic County Justice Facility
5060 Atlantic Avenue
Mays Landing, NJ 08330

     Petitioner pro se


Rachael A. Honig, Acting United States Attorney
Diana V. Carrig, Assistant United States Attorney
U.S. Attorney's Office
401 Market Street
4th Floor
P.O. Box 2098
Camden, NJ 08101

     Attorneys for Respondent

HILLMAN, District Judge

     WHEREAS, Petitioner filed a motion to correct, vacate, or

set aside his federal sentence under 28 U.S.C. § 2255, see ECF

No. 1; and

     WHEREAS, the Court ordered Respondent to answer the
  Case 1:21-cv-08298-NLH Document 7 Filed 09/21/21 Page 2 of 2 PageID: 39



petition within 45 days on July 7, 2021, see ECF No. 3; and

     WHEREAS, the 45-day period to respond ended on August 23,

2021; and

     WHEREAS, Respondent has not filed its answer to date,

     THEREFORE, IT IS on this      21st       day of September , 2021

     ORDERED that within 14 days of this Order, Respondent shall

show cause in writing why the petition should not be granted;

and it is finally

     ORDERED that the Clerk shall send a copy of this Order to

Petitioner by regular mail.


                                              s/ Noel L. Hillman
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                    2
